     Case 2:17-cv-02102-APG-VCF Document 214 Filed 12/14/20 Page 1 of 3




 1 DAN M. WINDER
     Nevada Bar No. 1569
 2 3507 W. Charleston Blvd.
 3 Las Vegas, Nevada 89102
     Attorneys for Plaintiffs
 4
 5                              UNITED STATES DISTRICT COURT
 6                                  DISTRICT OF NEVADA
 7 CHARLENE BYNUM individually, as the        CASE NO. 2:17-cv-2102-APG-VCF
   wife of RONALD BYNUM and as the
 8 Guardian of the Person and Estate of       Consolidated with:
   RONALD BYNUM,
 9                                            CASE NO. 2:18-cv-00354-APG-VCF
                   Plaintiff,
10                                                        STIPULATION
            vs.                                                TO
11
     CITY OF NORTH LAS VEGAS; JACOB              EXTEND TIME FOR PLAINTIFF
12 RAY (P#1886); RODRIGO DELARA                      TO FILE HER REPLY RE:
     (P#2417); JOHN E TONRY (P#1684)              1) PLAINTIFF’S MOTION FOR
13 ;JESSE LEE CESENA (P#2425);                 RECONSIDERATION OF ORDER ON
     ALEXANDER PEREZ; JEFFREY K.                    MOTIONS FOR SUMMARY
14 LYTLE; YAPHET MILLER; JOHN
     LANSING; SCOTT NIELSEN; STEVEN             JUDGMENT (#191) AS TO THE LV
15 MCKLEIN CITY OF LAS VEGAS;                    AND CSS DEFENDANTS LR 59.1
     MICHELLE FREEDMAN; CITY OF LAS                         (DOC. 202)
16 VEGAS CORRECTIONAL OFFICERS:
     ALGIN BROOKS, ANGEL JONES,                               AND
17 ASHWORTH, CORY PRICE,                          2) PLAINTIFF’S MOTION FOR
     DANIELLE STONE, GABRIELLE                 RECONSIDERATION OF ORDER ON
18 ABBOT, JASON JONES, JENNIFER                     MOTIONS FOR SUMMARY
     BRADFORD, JOSHUA LOPER, JULIO                JUDGMENT (#191) AS TO NLV
19 OLARTE, KATHLEEN HENLEY, L.
     HENDERSON, LANDROVE, LEIGH                 DEFENDANTS LR 59.1 (DOC. 203)
20 MANN, LORIN SMITH, M. SZOSTEK,
     MARCOS PARKER, MICHAEL                   FIRST REQUEST
21 DARREN, MILETTE JONES, OFFICER
     CREAGER, OFFICER EDWARDS,
22 OFFICER JERNEE, OFFICER KAHELE,
     OFFICER KATZ, OFFICER MANRA,
23 OFFICER MARKITZ, OFFICER
     ROGERS, RAMON BROOKINS,
24 ROBERT MORRIS, S. MARTINEZ,
     Sergeant B. GRIFFITH, Sergeant
25 KELLEHER, SERGEANT ALVIN
     KENON, Sergeant LARRY GRAVES,
26 SCOTT EDWARDS, STEVE CHESNEY,
     TRAVIS ROZ, WESLEY STONE,
27 SERGEANT DENT, CESAR
     LANDROVE; CORRECT CARE
28 SOLUTIONS, LLC, a Purported Kansas
     Case 2:17-cv-02102-APG-VCF Document 214 Filed 12/14/20 Page 2 of 3




 1                Defendants.
 2
 3         The parties, by and through their respective counsel of record, hereby stipulate and
 4 request that this Court extend the deadline for Plaintiff to file replies to the defendants’
 5 Oppositions to Plaintiff’s Motions for Reconsideration (Doc. 202 and Doc 203) in the above
 6 captioned case, up to and including January 18th, 2021.
 7         This request for an extension of time is not sought for any improper purpose or other
 8 purpose of delay. Plaintiff seeks this extension due to the complexities of the issues and
 9 planned vacations over the Christmas Holidays.
10         Wherefore, the parties respectfully request that this Court extend the time for Plaintiff
11 to file her Reply re Plaintiff’s Motions for Reconsideration (Doc. 202 and Doc 203), up to
                               2021
12 and including January 18th, 2020.
13 DATED: December 14th, 2020                     DATED: December 14th, 2020
14 LAW OFFICE OF DAN M. WINDER,                   LEWIS BRISBOIS BISGAARD &
15 P.C.                                           SMITH LLP

16                                                /s/John M. Orr
     /s/Dan M Winder                              S. BRENT VOGEL
17 DAN M. WINDER                                  Nevada Bar No. 6858
18 Nevada Bar No. 1569                            JOHN M. ORR
     3507 W. Charleston Blvd.                     Nevada Bar No. 14251
19 Las Vegas, Nevada 89102                        6385 S. Rainbow Boulevard, Suite 600
20 Attorneys for Plaintiffs                       Las Vegas, Nevada 89118
                                                  Attorneys for Correct Care Solutions, LLC
21
22
23
24
25
26
27
28

                                                   2
     Case 2:17-cv-02102-APG-VCF Document 214 Filed 12/14/20 Page 3 of 3




 1 DATED: December 14th, 2020                   DATED: December 14th, 2020
 2                                              LEWIS BRISBOIS BISGAARD &
 3                                              SMITH LLP

 4
     /s/John A. Curtas                          /s/Robert Freeman
 5
     Bryan Scott                                ROBERT FREEMAN
 6   Nevada Bar No. 1056                        Nevada Bar No. 3062
     JOHN A. CURTAS                             6385 S. Rainbow Blvd., Suite 600
 7   Nevada Bar No. 1841                        Las Vegas, Nevada 89118
 8   495 S. Main Street, Sixth Floor            Attorneys for City of North Las Vegas,
     Las Vegas, Nevada 89101                    Officers Jacob Ray, Rodrigo Delara,
 9   Attorneys for City of Las Vegas            John E. Tonry, Jesse Lee Cesena,
     and Michele Freeman                        Chief Alexander Perez,
10
                                                and Fire Chief Jeffrey K. Lytle
11
12         IT IS SO ORDERED
13
                    December 14
           DATED: ________________, 2020
14
15
                                       _________________________________
16                                     UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
